This opinion was
  yrr
^ IN CLIRKS OFFICE
                                                                  filed for record
                                                           at M.iKon          ao ^ ;;Qt *=?
     '.COURT.amiE OFFMSHMSRM

    DATE                                                        Susan L. Carlson
                                                               Supreme Court Clerk
      CHIEF




        IN THE SUPREME COURT OF THE STATE OF WASHINGTON


   WASHINGTON STATE HOUSING
  FINANCE COMMISSION,a public body
  Corporate and politic of the State of
  Washington,

                         Petitioner,

                                                      No. 96063-1


  NATIONAL HOMEBUYERS FUND,
  INC., f/k/a Homebuyers Fund,
  Incorporated, a California nonprofit                EN BANC
  corporation; GOLDEN STATE FINANCE
   AUTHORITY,f/k/a California Home
  Finance Authority, f/k/a/ California Rural
  Home Mortgage Finance Authority, a                  Filed:         JUL 2: 5 2019
  California joint powers authority; RURAL
  COUNTY REPRESENTATIVES OF
  CALIFORNIA,f/k/a Regional Council of
  Rural Counties, f/k/a Mountain Counties
  Water Resources Association, a California
  nonprofit corporation,

                         Respondents.

           YU, J. — This case asks us to review whether petitioner Washington State

   Housing Finance Commission (Commission) has standing to challenge respondent
Wash. State Hous. Fin. Comm 'n v. Nat'I Homebuyers Fund, /«c., No. 96063-1


National Homebuyers Fund's(NHF)' authority to provide down payment

assistance to Washington residents in conjunction with federally insured

mortgages. The Commission is a Washington public body with delegated

authority to provide down payment assistance within the state in a governmental

capacity. NHF is a California nonprofit corporation established by several

California counties to offer down payment assistance to home buyers nationwide.

The Commission alleges that NHF is falsely claiming governmental authority

when it provides down payment assistance in Washington, thus its activities

impermissibly compete with the Commission's own activities. The Commission

brought this suit to challenge NHF's alleged lack of authority to operate in this

state.


         The Court of Appeals reversed the trial court's summary judgment in favor

ofthe Commission on the basis that the Commission lacked standing. We reverse

and hold that the Commission has standing to bring this action. In doing so, we

express no opinion on the merits of the Commission's claims.

                    Factual Background and Procedural History


         The legislature, in response to a serious shortage of affordable housing,

established the Commission in 1983 for the purpose of making "additional funds




         'Also named as defendants are the two associations of California counties that created
NHF,Rural County Representatives of California and Golden State Finance Authority.
Wash. State Hons. Fin. Comm'n v. Nat'l Homebuyers Fund, Inc., No. 96063-1


available at affordable rates to help provide housing throughout the state." Laws

OF 1983, ch. 161, § 1; RCW 43.180.010. The Commission accomplishes this

mission without using public funds or lending the credit of the state through bond

issuances and revenue it generates from its housing programs. One of these

programs assists low-income and first-time home buyers qualify for a mortgage by

lending them funds for the required down payment. These are low or no interest

loans that do not need to be paid back until either the primary mortgage is paid or

the home is sold.


      NHF is a California nonprofit public benefit corporation formed by Rural

County Representatives of California(RCRC)and Golden State Finance Authority

(GSFA). RCRC is a California nonprofit mutual benefit corporation founded by

several counties in California to provide services to those counties and advocate on

their behalf. GSFA is a joint powers authority created by these same counties to

offer home ownership assistance to their residents. NHF was formed for the

purpose of providing down payment assistance to low- and moderate-income home

buyers throughout the United States. The assistance comes in the form of a gift

(which NHF also calls a grant) of up to five percent of the purchase price, which

the home buyer does not need to repay.

      Both the Commission and NHF offer their programs in conjunction with

primary mortgages that are insured through the Federal Housing Administration's
Wash. State Hons. Fin. Comm 'n v. Nat'I Homebuyers Fund, Inc., No. 96063-1


(FHA) mortgage insurance program. Each partners with participating lenders that

provide the primary mortgage. These insured loans are then purchased, bundled

into mortgage backed securities, and sold for a profit on the open market. The

Commission reinvests these proceeds into its housing programs that benefit

Washington residents. NHF also uses a portion of its proceeds to expand its

housing programs nationwide and distributes excess funds to RCRC to benefit its

member counties.


       The FHA,a part of the United States Department of Housing and Urban

Development(HUD),promotes home ownership for those who may not qualify for

a conventional mortgage by protecting lenders against losses in the event the

borrower defaults on the loan. These loans are made by FHA approved lenders,

who must ensure the loans comply with detailed undei-writing guidelines published

by HUD.^ One such requirement is that the home buyer pay a minimum 3.5

percent down payment. See 12 U.S.C. § 1709(b)(9)(A).

       FHA restricts where the funds for this minimum down payment can come

from. Borrowers may receive gifts from certain sources, such as family members,

charitable organizations, and government housing programs. But no part of the

minimum down payment can come from a "person or entity that financially



       ^ Our discussion ofthe requirements of the FHA mortgage insurance program is meant to
provide context to the Commission's claims, not to interpret federal law.
Wash. State Hous. Fin. Comm.'n v. Nat'I Homebuyers Fund, Inc.,No. 96063-1


benefits from the transaction." 12 U.S.C. § 1709(b)(9)(C)(i). This restriction does

not apply to gifts or secondary loans made by a government entity acting in its

governmental capacity within its jurisdiction. Federal Housing Administration:

Prohibited Sources of Minimum Cash Investment Under the National Housing

Act—Interpretive Rule, 77 Fed. Reg. 72,219, 72,220(Dec. 5, 2012).

      These requirements are at the center of the dispute between the parties. The

Commission is an "instrumentality of the state exercising essential government

functions." RCW 43.180.040(1). The legislature has authorized the Commission

to "secure to itself and the people of the state the benefits" of federal housing

programs by making loans for down payment assistance. RCW 43.180.050(1)(d)-

(e). The Commission alleges that NHF is falsely asserting the same governmental

authority in Washington by providing funds that only authorized government

entities can provide and marketing itself as governmental.

      NHF disputes these allegations. It asserts that while it meets HUD's

definition of a government entity (because it is exempt from federal taxation

pursuant to section 115 of the Internal Revenue Code), it is acting in a proprietary,

rather than governmental, capacity when it gifts funds to borrowers in Washington.

In NHF's view, it is not an "entity that financially benefits from the transaction"

within the meaning of 12 U.S.C. § 1709(b)(9)(C) because it receives revenue only

from the sale of mortgage backed securities, not from the individual loan
Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, /«c., No. 96063-1


transactions. Consequently, it does not need to invoke the exception for

government entities acting in their governmental capacity.

      The Commission filed this lawsuit in 2015, arguing that NHF was

unlawfully invoking governmental authority in this state and interfering with the

Commission's mission and programs. The Commission sought a declaratory

judgment that NHF's ongoing activities in Washington are unauthorized and may

not continue. The Commission also sought an injunction prohibiting NHF from

any further provision of homeownership financing services in Washington.

      The parties filed cross motions for summary judgment based on these

arguments, both of which were denied. On reconsideration, the trial court granted

the Commission's request for declaratory relief and declared that NHF's "housing

activities in the State of Washington are prohibited by law." Clerk's Papers(CP)

at 1287 (footnote omitted).

      NHF appealed this decision and claimed that the Commission lacked

standing to bring the lawsuit.^ The Court of Appeals held that the Commission

lacked standing because it did not show that it was within the zone of interests that

a statute was intended to protect and it had not demonstrated sufficient economic

injury. The Court of Appeals did not reach the other issues and, instead, reversed




      ^ NHF also maintained its claim that the court lacked personal jurisdiction over RCRC
and GSFA.
 Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, Inc., No. 96063-1


and remanded with directions to dismiss. Wash. State Hons. Fin. Comm 'n v. Nat'l

Homebuyers Fund, Inc., No. 76510-8-1, slip op. at 10(Wash. Ct. App. June 11,

2018)(unpublished), http;//www.courts.wa.gov/opinions/pdf/765108.pdf. The

Commission petitioned for review, which we granted.

                                            Issue


       Whether the Commission has standing to bring this declaratory judgment

action.


                                          Analysis


       Standing generally refers to a particular party's right to bring a legal claim.

When declaratory relief is sought, the Uniform Declaratory Judgments Act

(UDJA), chapter 7.24 RCW,provides that "[a] person . . . whose rights, status or

other legal relations are affected by a statute . . . may have determined any question

of construction or validity arising under the . . . statute . . . and obtain a declaration

of rights, status or other legal relations thereunder." RCW 7.24.020. We utilize

the common law doctrine of standing to clarify the boundaries of this broad

statutory right."^ Grant County Fire Prot. Dist. No. 5 v. City ofMoses Lake, 150


         The requirements for standing often overlap with the requirement that the lawsuit
present a justiciable controversy. To-Ro Trade Shows v. Collins, 144 Wn.2d 403, 411, 27 P.3d
1149(2001)(quoting Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137
(1973)). In its motion for summary judgment, NHF argued that the justiciability requirement
was not met because any determination would be advisory rather than final and conclusive. On
appeal, NHF argued only that the Commission lacks standing, so we need not address the
remaining justiciability requirements. See Five Corners Family Farmers v. State, 173 Wn.2d
296, 302 n.2, 268 P.3d 892(2011).
Wash. State Hons. Fin. Comm'n v. Nat'I Homebuyers Fund, Inc., No. 96063-1


Wn.2d 791, 802, 83 P.3d 419(2004). Standing is a question of law that we review

de novo. City ofSnoqualmie v. Constantine, 187 Wn.2d 289, 296, 386 P.3d 279

(2016).

       We have established a two part standing test in order to establish that a

party's "rights, status or other legal relations are affected by a statute." RCW

7.24.020; Five Comers Family Farmers v. State, 173 Wn.2d 296, 302, 268 P.3d

892(2011). First, we determine "whether the interest sought to be protected is

'"arguably within the zone of interests to be protected or regulated by the statute or

constitutional guarantee in question.'"" Grant County, 150 Wn.2d at 802(quoting

Save a Valuable Env't v. City ofBothell, 89 Wn.2d 862, 866, 576 P.2d 401 (1978)

          Ass'n ofData Processing Serv. Orgs., Inc. v. Camp,397 U.S. 150, 152-

53,90 S. Ct. 827, 25 L. Ed. 2d 184 (1970))). If so, we then determine "whether the

challenged action has caused "'injury in fact,"' economic or otherwise, to the party

seeking standing." Id. (quoting Save a Valuable Env't, 89 Wn.2d at 866). A party

seeking standing must satisfy both prongs of the test. Branson v. Port ofSeattle,

152 Wn.2d 862, 876, 101 P.3d 67(2004).

      The UDJA is to be "liberally construed and administered." RCW 7.24.120.

Thus standing is not intended to be a particularly high bar. Instead, the doctrine

serves to prevent a litigant from raising another's legal right. Grant County, 105

Wn.2d at 802. But even when a party does not meet the requirements of our two
Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, Inc., No. 96063-1


part test, we sometimes relax these requirements when a matter of substantial

public importance would otherwise evade review. Id. at 803.

       The Court of Appeals held that the Commission failed to satisfy either part

of the standing test. We disagree. The statute that authorizes the Commission to

exercise governmental authority also confers an interest against interference fi-om

unauthorized actors that purport to exercise similar governmental authority. The

Commission has also alleged injury related to that interest sufficient for standing.

Since the Commission satisfies our standard two part test for standing, there is no

need to resort to the more liberal approach to standing we reserve for matters of

substantial public importance. However, such an approach would be justified in

this case.


A.    The interest the Commission seeks to protect is arguably within the zone of
      interests of the Commission's enabling statute

      To satisfy the first part ofthe standing test, the Commission must identify

the interest it is seeking to protect and show that the interest is arguably within the

zone of interests protected or regulated by a particular statute. Id. at 802. The

Commission argues that the statute that authorizes it to exercise governmental

authority when it participates in the FHA mortgage insurance program implicitly

prohibits others from acting in the same governmental capacity in Washington

without similar authorization. We agree that the Commission's interest is arguably

within the zone of interests protected by its enabling statute.
Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, Inc., No. 96063-1


      Our case law establishes that an actor authorized by the state to participate in

a restricted area has standing to enjoin those that lack similar authorization from

competing in that area. See Day v. Inland Empire Optical, Inc., 76 Wn.2d 407,

416-17, 456 P.2d 1011 (1969); Puget Sound Traction, Light & Power Co. v.

Grassmeyer, 102 Wash. 482, 489-90, 173 P. 504 (1918). And we have allowed

authorized government entities to bring suit against competing government entities

to establish the boundaries of each party's authority. See Skagit County Pub.

Hosp. Dist. No. 304 v, Skagit County Pub. Hosp. Dist. No. 1, 111 Wn.2d 718, 305

P.3d 1079(2013); Alderwood Water Dist. v. Pope & Talbot, Inc., 62 Wn.2d 319,

382 P.2d 639(1963). Taken together, these cases support the proposition that a

party that has been delegated the authority to act in a governmental capacity in a

particular area has an interest against interference from others who purport to

exercise similar governmental authority without authorization.

      Day involved a dispute between licensed ophthalmologists related to a

statute that prohibited doctors from receiving any kind of compensation for

referrals. 76 Wn.2d at 409. Plaintiffs sought to enjoin certain fellow

ophthalmologists from practicing medicine while simultaneously operating a

prescription optical business, claiming that the profits earned from referring their

own patients to the optical business violated the statute. Id. In addressing

standing, we reaffirmed our precedent holding that members of a licensed



                                            10
Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, Inc., No. 96063-1


profession have a legal and equitable right to seek injunctive relief against

competitors operating without a license. Id. at 417; see also Grassmeyer, 102

Wash, at 490 (holding that authorized streetcar operator entitled to injunctive relief

against unauthorized competitor).

       Similarly, we have allowed municipal corporations to challenge

unauthorized competition within their geographic territories from other

government entities. In Alderwood, we were presented the question of"whether a

municipal water district of this state can directly furnish water to the inhabitants of

an area located outside the boundaries of such district but within the boundaries of

another water district." 62 Wn.2d at 320. Both water districts were created

pursuant to Title 57 RCW,and both were subject to a statute that stated "a water

district may provide water services to property owners outside the limits of the

water district." Id. (citing former RCW 57.08.045 (1953)). We interpreted the

statute to mean that a water district may provide services outside its territory only

to areas not within the territory of another district. Id. at 323. While standing was

not at issue in the case, Alderwood clearly stands for the proposition that a

government entity granted authority to operate in a particular space has an interest

against competition from others that lack the same authority. See also Skagit

County, 111 Wn.2d at 723-30 (applying Alderwood in the context of public

hospital districts).



                                            11
 Wash. State Hons. Fin. Comm 'n v. Nat'I Homebiiyers Fund, Inc.,'Ho. 96063-1


        These same principles apply here. The legislature has delegated authority to

the Commission to perform an essential governmental function by participating in

the FHA mortgage insurance program in a governmental capacity. RCW

43.180.050(l)(e). As such, the Commission has an interest in preventing

unauthorized actors from asserting similar authority.^

       Even when a party has a demonstrated interest at stake, it must still show

that the interest is arguably within the zone of interests regulated or protected by a

particular statute. Grant County, 150 Wn.2d at 802; To-Ro Trade Shows v.

Collins, 144 Wn.2d 403, 414, 27 P.3d 1149(2001). In Day and Grassmeyer, the

statutes that authorized the parties to act in their respective areas also specifically
prohibited others from doing so without authorization. Thus, the interest against

unauthorized competition was clearly within the zone of interests "regulated or

protected" by the statutes. Since the Commission's enabling act, chapter 43.180

RCW,does not specifically contain a similar prohibition, we must determine if one

is nonetheless implied.



       ^ Both the dissent and the Court of Appeals find it significant that the delegation of
governmental authority to the Commission in chapter 43.180 RCW is not exclusive. See dissent
at 3-4; Wash. State Hous. Fin. Comm 'n, No. 76510-8-1, slip op. at 8. But the Commission has
never claimed exclusive authority. Instead, the Commission argues that "the mere fact that the
legislature has delegated similar authority to local Washington government agencies does not bar
the Commission from challenging NHF's lack of authority." Pet'r Wash. State Hous. Fin.
Comm'n's Suppl. Br. at 11 (emphasis omitted). All parties agree that both the Commission and
the local entities are authorized to act in a governmental capacity in this area. The Commission's
challenge is based on NHF's alleged lack of any kind of authority to operate as a government
entity anywhere in Washington.


                                                12
Wash. State Hons. Fin. Comm 'n v, Nat'l Homebuyers Fund, Inc., No. 96063-1


      To ascertain whether a party's interests are arguably within the zone

regulated or protected by the statute in question, we look to the statute's purpose

and operation. Five Corners, 173 Wn.2d at 304-05. The purpose of chapter

43.180 RCW is to authorize the Commission to perform a "recognized

governmental function" by acting "as a financial conduit which, without using

public funds or lending the credit of the state or local government, can issue

nonrecourse revenue bonds and participate in federal, state, and local housing

programs and thereby make additional funds available at affordable rates to help

provide housing throughout the state." RCW 43.180.010; see also RCW

43.180.040(1)("The commission is an instrumentality ofthe state exercising

essential government functions."). In furtherance of this purpose, the Commission

is specifically authorized to "[pjarticipate fully in federal and other governmental

programs ... to secure to itselfand the people of the state the benefits ofthose

programs and to meet their requirements." RCW 43.180.050(l)(e)(emphasis

added). Thus, the statute operates to create a self-funded entity with the delegated

authority to act on behalf of the state. It is axiomatic that an entity cannot exercise

the authority of the state without authorization to do so. Thus, the Commission's

interest against interference from competitors purporting to exercise such authority

without authorization is implicit within its enabling act.




                                            13
Wash. State Hous. Fin. Comm 'n v. Nat'l Homebuyers Fund, Inc., Fio. 96063-1


       As an authorized actor in a restricted area, the Commission has an interest in

excluding unauthorized actors from that space. That interest is within the zone of

interests of the statute that grants the authority. Thus the Commission has satisfied

the zone of interests test.


B.     The Commission has alleged sufficient injury for standing

      The second part of the standing test asks whether the challenged action has

caused injury in fact, economic or otherwise, to the party seeking standing. Grant

County, 150 Wn.2d at 802. The Court of Appeals held that the Commission failed

to show injury in fact because it did not provide specific evidence of economic

loss. Wash. State Hous. Fin. Comm'n, No. 76510-8-1, slip op. at 10. This

application ofthe injury in fact test is overly strict.

      The injury in fact part ofthe standing test precludes those whose injury is

speculative or abstract, rather than actual, from bringing an action. Grant County,

150 Wn.2d at 802. Our cases analyzing this part of the test have looked to the

type of injury alleged rather than proof ofthe extent of that injury. For example, in

a challenge to a statute that authorized a particular method of annexing land to a

city, the fact that landowners would face a different tax rate if their land were

armexed was sufficient injury for standing. Id. at 802-03. Even an inference of

noneconomic injury is enough to establish injury for purposes of standing. Thus a

special interest group satisfied the injury in fact test when its goals of preventing



                                             14
Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, 7nc,, No. 96063-1


substance abuse could reasonably be affected by an initiative restmcturing the

state's liquor regulations. Wash. Ass'nfor Substance Abuse & Violence Prevention

V. State, 174 Wn.2d 642, 653, 278 P.3d 632(2012).

      The Commission alleges actual rather than speculative or abstract injury.

First, the Commission complains that NHF's operations in Washington have

diverted funds from its programs. In 2014 and 2015, NHF made grants in excess

of $31.6 million to provide down payment assistance for loans totaling over $688

million to Washington residents. The record shows that when NHF suspended its

program in Washington in 2016, some lenders switched to the Commission's

programs in direct response. CP at 680-86. While the record does not show

exactly how much revenue the Commission may have lost due to NHF's activities,

the evidence is sufficient to support an inference that the Commission has suffered

at least some economic injury.

      The Commission also alleges that NHF has caused confusion among

borrowers and lenders regarding NFFF's status and relationship to the Commission.

When NHF began offering its program in Washington, commission staff fielded

numerous inquiries from lenders who thought that NHF was a commission

program or that NHF had partnered with the Commission. CP at 388-89, 415.

When an organization's constituency is confused, its reputation suffers. Thus the

Commission had to either expend effort to clear up the confusion caused by NHF's


                                            15
Wash. State Hons. Fin. Comm 'n v. Nat'I Homebuyers Fund, Inc., No. 96063-1


activities or face diminished goodwill from those it serves. Either way, the

Commission is affected. In an open market, responding to disruptions and

confusion caused by competitors is part and parcel of doing business. There is no

actionable injury because there is no interest against competition. Here, on the

other hand, the Commission asserts an interest as an authorized participant in a

restricted area in being free from unauthorized competition. And confusion caused

by an unauthorized actor is an injury related to that interest.

      The Commission satisfies the injury in fact prong of the standing test. The

record supports an inference of economic harm from diverted revenues and

noneconomic harm resulting from confusion among borrowers and lenders after

NHF's entry into Washington.

C.    This case raises issues of substantial public importance

      Our conclusion that the Commission has standing is supported by the public

importance of the issues raised. On occasion, this court has taken a '"less rigid and

more liberal'" approach to standing when necessary to ensure that an issue of

substantial public importance does not escape review. Grant County, 150 Wn.2d

at 803 (quoting Wash. Nat. Gas Co. v. Pub. Util. Dist. No. 1 ofSnohomish County,

77 Wn.2d 94, 96, 459 P.2d 633 (1969)). An issue is of substantial public

importance when it "immediately affects substantial segments of the population




                                            16
Wash. State Hous. Fin. Comm 'n v. Nat'I Homebuyers Fund, Inc., No. 96063-1


and its outcome will have a direct bearing on the commerce, finance, labor,

industry or agriculture generally." Wash. Nat. Gas, 77 Wn. 2d at 96.

       We have used this approach to find standing when it was unclear whether a

party had satisfied our standard two part test. For example, in Constantine, the city

challenged the constitutionality of a statute that exempted certain tribal lands from

property tax so long as the tribes negotiated a payment to the city in lieu of taxes

for public services provided to the property. 187 Wn.2d at 291-92. Applying our

two part standing test, it was clear that the city had suffered injury from the loss of

tax property revenue, but it was "a closer call whether the city's interests [were]

within the zone of interests regulated by the challenged statute." Id. at 296. We

resolved the "close call" in favor of finding standing because the question of

whether payments in lieu of taxes were constitutional would impact Indian tribes

across the state and would have implications for our tax system in general. Id. at

297; see also Wash. Nat. Gas, 11 Wn.2d at 96 ("uncertain and nebulous" injury

combined with public importance of issue sufficient for standing).

      We have already determined that the Commission has standing to bring this

lawsuit pursuant to our standard test. But even if the Commission had fallen short

of the requirements for either the zone of interests or injury in fact prongs of the

test, the public importance of the issues raised would militate in favor of finding

standing.



                                            17
Wash. State Hons. Fin. Comm 'n v. Nat'I Homebiiyers Fund, Inc.,No. 96063-1


      "Decent housing for the people of our state is a most important public

concern." RCW 43.180.010. When the Commission was established,"a

significant portion of the state's population was inadequately housed." Wash. State

Hons. Fin. Comm'n v, O'Brien, 100 Wn.2d 491, 496, 671 P.2d 247(1983). A lack

of affordable housing threatened a "downward spiral effect on the state's

economy," and it was apparent that the private sector had been unable to correct

the housing scarcity. Id. at 493. In response, the legislature created the

Commission to perform a "recognized governmental function" to help make

affordable housing available to more people throughout the state. RCW

43.180.010. As discussed above, the Commission is self funded and relies on the

revenue it generates from participating in the FHA mortgage insurance program.

Thus, impermissible interference with the Commission's ability to generate

revenue through the mortgage insurance program would implicate the affordable

housing and economic concerns the Commission was created to address. Had we

found that either the zone of interests or the injury in fact question was a "close

call," we still would have found that the Commission has standing due to the

public importance of the issues in this case.

                                      Conclusion


      We hold that the Commission has standing pursuant to the UDJA. The

Commission's asserted interest against unauthorized competition is within the zone



                                            18
Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, /«c., No. 96063-1


of interests of chapter 43.180 RCW,and the Commission has shown injury in fact

related to that interest. Whether NHF's activities in Washington are of the type

that would require authorization from the legislature is a separate question that

goes to the merits of the Commission's claim. We express no opinion on that issue.

We therefore reverse and remand to the Court of Appeals for consideration of the

remaining issues on appeal. RAP 13.7(b).




                                            19
Wash. State Hons. Fin. Comm'n v. Nat'I Homebuyers Fund, Inc., No. 96063-1




WE CONCUR:




                     /]




              A.




                                                                      l-f?




                                           20
Wash. State Hous. Fin. Comm 'n v. Nat'I Homebiiyers Fund, Inc.




                                      No. 96063-1


      OWENS,J.(dissenting) — The Washington State Housing Finance

Commission (Commission)sought a declaratory judgment and injunction against the
National Homebuyers Fund(NHF)barring NHF from continuing to provide down
payment assistance in Washington. The Commission claims that it has standing under
the Uniform Declaratory Judgments Act(UDJA), chapter 7.24 RCW,arguing that its

interest in prohibiting NHF from engaging in such activities in Washington is within
the zone of interests regulated by the Commission's enabling act, chapter 43.180

RCW. I disagree. Because chapter 43.180 RCW does not exclude other entities,

governmental or otherwise, from providing down payment assistance in Washington,

and because the Commission's interest in so excluding is not one of substantial public

importance, I would hold that the Commission fails to establish standing.

      To establish standing, the Commission must demonstrate, in part, that the

interest it seeks to protect is '"arguably within the zone of interests to be protected or

regulated by the statute.'" Grant County Fire Prat. Dist. No. 5 v. City ofMoses Lake,
Wash. State Hons. Fin. Comm 'n v. Nat'l Homebuyers Fund, Inc., No. 96063-1
Owens, J., Dissenting



150 Wn.2d 791, 802, 83 P.3d 419(2004)(internal quotation marks omitted)(quoting

Save a Valuable Env'tv. City ofBothell, 89 Wn.2d 862, 866, 576 P.2d 401 (1978)).

However,the majority's general proposition that all state-authorized entities are

entitled to a presumption of standing as against all entities not expressly authorized is

inaccurate and overbroad. This case is distinguishable from Day v. Inland Empire

Optical, Inc., 76 Wn.2d 407, 456 P.2d 1011 (1969), and Puget Sound Traction, Light

& Power Co. v. Grassmeyer, 102 Wash. 482, 173 P. 504(1918), on which the

majority relies. In both ofthose cases, the conduct at issue was expressly declared

unlawful by positive laws(a state statute and a municipal ordinance, respectively).

The interests that the plaintiffs in Day and Grassmeyer sought to protect were thus

clearly within the zones of interests regulated by those laws.

       Here, in contrast, chapter 43.180 RCW does not expressly declare it unlawful

for entities other than the Commission to provide down payment assistance. The

Commission argues that chapter 43.180 RCW implicitly prohibits other entities from

doing so under the color of governmental authority. However, the plain language of

RCW 43.180.010—which states that the Commission was established in order to

"make additional funds available ... to help provide housing throughout the state"—

implies that the Commission's role is intended to be supplemental rather than

exclusive. (Emphasis added.) In fact, the Commission identified in an interrogatory

more than 25 entities aside from itself that provide down payment assistance in
Wash. State Hons. Fin. Comm 'n v. Nat'I Homebuyers Fund, Inc.,No. 96063-1
Owens, J., Dissenting



Washington, including numerous municipalities and govermnent agencies.

       Furthermore, chapter 43.180 RCW contains no provision protecting the

Commission's geographic territory. Unlike Alderwood Water District v. Pope &

Talbot, Inc., 62 Wn.2d 319, 382 P.2d 639 (1963), and Skagit County Public Hospital

District No. 304 v. Skagit County Public Hospital District No. 1, 111 Wn.2d 718, 305

P.3d 1079(2013), here, chapter 43.180 RCW does not prohibit other entities from

participating in an activity within a specified territory.

       While Alderwood and Skagit County reference a "general rule" against

municipal corporations performing "the same functions at the same time in the same

territory," Skagit County, 177 Wn.2d at 726; Alderwood, 62 Wn.2d at 321, this court

aclmowledged in Alderwood that "this so-called general rule has been virtually

emasculated by the case law of this state." 62 Wn.2d at 321. Nonetheless, insofar as

the general rule "continues to serve as a touchstone in the sense that it expresses a

public policy against duplication of public functions, . . . [it] should alert courts . .. to

the necessity of closely examining in toto statutory provisions conferring authority

upon the potentially competing municipal corporations." Id.

       Examining closely the statute conferring authority upon the Commission as an

"instrumentality ofthe state," there is no plain indication that the legislature intended

the Commission to be the sole governmental entity that may offer down payment

assistance in Washington. RCW 43.180.040(1). Rather, the Commission exists to
Wash. State Hons. Fin. Comm 'n v. Nat'l Homehuyers Fund, 7«c., No. 96063-1
Owens, J., Dissenting


augment funding for state residents who could not otherwise afford to buy homes.

Ostensibly, more funding, rather than less, would better achieve that goal.'

        Viewing chapter 43.180 ROW in toto, I conclude that it does not contemplate

the exclusion of other governmental entities that seek to give money to low-income

prospective homeowners. As such,I would hold that the Commission cannot

establish standing because excluding NHF from providing down payment assistance is

not'"within the zone of interests to be protected or regulated by the statute.'" Grant

County, 150 Wn.2d at 802 (internal quotation marks omitted)(quoting Save a

 Valuable Env't, 89 Wn.2d at 866).

        I further disagree that the instant issue is of sufficient public importance to

militate in favor of standing despite that the Commission's interests fall outside the

chapter 43.180 RCW's zone of interests. See Grant County, 150 Wn.2d at 803. The

fact that "[d]ecent housing for the people of our state is a most important public

concern" does not, as a matter of course, render the permissibility ofNHF providing

down payment assistance in Washington an issue of substantial importance. RCW

43.180.010. Rather, the Commission's pursuit of a declaratory judgment that NHF

lacks authority to provide such assistance presents a narrow issue ofthe alleged




'See Skagit County, 177 Wn.2d at 738(Madsen, C.J., dissenting)(noting that the majority's
holding that one rural public hospital district may not operate within the territory of another "is
contrary to this legislative intent because it has the potential to diminish rather than enhance rural
patients' access to health care services").
                                                  4
Wash. State Hous. Fin. Comm'n v, Nat'I Homebuyers Fund, Inc., No. 96063-1
Owens, J., Dissenting


preemptive effect of a state law, chapter 43.180 RCW,on a nonstate actor. Housing is

involved only by implication. As in Grant County, where this court held that two fire

districts did not have standing when the "only interest sought to be protected . . .[was]

protection of their tax base," here, the Commission seeks to protect its revenue base

by excluding NHF from the federally insured mortgage securities market in

Washington. 150 Wn.2d at 804.

      In sum,I would hold that the Commission's claim is not within the zone ofthe

interests protected by chapter 43.180 RCW,nor does it present an issue of substantial

public importance. Thus, the Commission failed to establish standing under the

UDJA. I respectfully dissent.
Wash. State Hous. Fin. Comm'n v. Nat'I Homebuyers Fund, Inc.,No. 96063-1
Owens, J., Dissenting